Citation Nr: 0639730	
Decision Date: 12/21/06    Archive Date: 01/05/07

DOCKET NO.  04-42 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Providence, Rhode Island, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
PTSD and TDIU.  

This case has been advanced on the docket by reason of the 
advanced age of the veteran.  See 38 C.F.R. § 20.900 (c).  

The issue of entitlement to TDIU being remanded is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran served in combat in Korea.  

2.  The veteran is in receipt of a Purple Heart.  

3.  There is competent medical evidence that links the 
veteran's diagnosed PTSD to active service.  


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 304(f) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable decision in this claim, it is 
unnecessary to enter any discussion regarding whether there 
has been full compliance by VA with respect to its duty to 
notify and duty to assist the veteran in connection with this 
claim of service connection.  Additionally, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  Therefore, the 
Board finds that the veteran has not been prejudiced in the 
Board's favorable adjudication of his appeal.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).   

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a), of 
this chapter, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Id.  

The type of evidence required to establish that the claimed 
in-service stressors actually occurred depends on whether the 
veteran "engaged in combat with the enemy."  Section 1154(b) 
requires that the veteran have actually participated in 
combat with the enemy, meaning participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality, and does not apply to 
veterans who served in a general "combat area" or "combat 
zone" but did not themselves engage in combat with the enemy.  
See VAOPGCPREC 12-99 (October 18, 1999).  The General Counsel 
also indicated that the determination of whether a veteran 
engaged in combat with the enemy necessarily must be made on 
a case-by-case basis, and that absence from a veteran's 
service records of any ordinary indicators of combat service 
may, in appropriate cases, support a reasonable inference 
that the veteran did not engage in combat; such absence may 
properly be considered "negative evidence" even though it 
does not affirmatively show that the veteran did not engage 
in combat. Id.

The veteran and his representative contend, in essence, that 
service connection is warranted for PTSD based upon service 
incurrence.  The veteran maintains that he was shot in 
service during the Korean War, received a Purple Heart, and 
has suffered from PTSD since that time.  

The veteran has established a favorable claim in this regard.  

In this case, the veteran has been awarded a Purple Heart due 
to a gunshot wound (GSW) of the right leg.  His service 
medical records indicate ligation of right femoral vein in 
the upper popliteal space, wounded in action, April 1952, by 
enemy small fire, Hill 595, Korea.  He is presently service-
connected for his right leg injury.  

As such, the veteran's lay statements alone, are sufficient 
to establish a claimed-in-service stressor.  

The veteran has variously been diagnosed as to his 
psychiatric condition.  He has been diagnosed with both 
bipolar disorder and PTSD.  He was evaluated at the Veterans 
Outreach Center in April 2004, and diagnosed with PTSD.  
Specifically, he related that he feared for his life most of 
the time in Korea, he discovered a human skeleton while in 
Korea which frightened him and all of the other men, and he 
killed a Korean who tried to steal his coat.  Furthermore, 
during a June 2004 VA examination, he related that he stepped 
out of his bunker and was shot in the right leg while in 
Korea.  Unfortunately, the VA examiner did not diagnose PTSD.  
He diagnosed the veteran with dementia.  Early psychiatric 
records from the 1980's from The Arbor Group, diagnosed the 
veteran with bipolar disorder.  His other private treatment 
records from Nicholas Abid, DO, also diagnosed bipolar 
disorder, and as early as 2004, his records from Dr. Abid 
began to reflect bipolar disorder and questionable PTSD.  In 
a May 2005 medical statement from Dr. Abid, he related, in 
pertinent part, that the veteran was diagnosed with bipolar 
disorder and PTSD on Axis I.  He indicated in his medical 
statement, that the veteran's PTSD diagnosis was based on 
symptoms directly related to his combat experiences in Korea.  

Based on the veteran's stressors he related to both his 
private and the VA examiner, that he suffered from a GSW in 
Korea during battle, and that he has been diagnosed with PTSD 
as a result of those symptoms caused by his combat 
experiences in Korea, the Board resolves all reasonable doubt 
in the veteran's favor, and service connection for PTSD is 
warranted.  


ORDER

Service connection for PTSD is granted.  


REMAND

The veteran maintains that he warrants a TDIU based upon his 
service-connected PTSD and right leg disability.  The veteran 
requires examination in this regard, as the veteran has been 
diagnosed with both PTSD, and dementia, for which he is not 
service connected.  It is important in this regard that the 
veteran be evaluated to determine if his PTSD in any manner 
affects his employability.  



Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
claim on appeal, as outlined by the Court 
in Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should undergo a VA 
psychiatric examination.  All indicated 
studies should be provided.  The examiner 
should determine, to the extent possible, 
the psychiatric findings related to his 
PTSD as opposed to any dementia or other 
nonservice-connected psychiatric 
condition the veteran may have.  The 
examiner should give an opinion as to the 
extent the veteran's PTSD has on his 
ability to engage in substantially 
gainful employment.  A rationale should 
be provided for any opinion rendered.  

3.  Schedule the veteran for a VA 
orthopedic examination for the purpose of 
determining the severity of his service-
connected residuals of a gunshot wound to 
the right leg.  All testing should be 
accomplished and all findings should be 
reported in detail.  The examiner should 
discuss all impairment caused by the 
service-connected residuals of a gunshot 
wound to the right leg.  

4.  If the benefits sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case.  They 
should be provided an appropriate period 
of time to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


